Lea, J.
The defendant in this case having effected an insurance with the plaintiff in its corporate capacity, and having received from said plaintiff $2000, in virtue of the supposed allegation growing out of the contract, cannot, in a suit brought against him for the restitution of the amount thus paid, be permitted to deny the corporate existence of the company with which he has dealt. So far as relates to the subject-matter in litigation, and the transaction out of which it arises, the defendant must be considered as concluded by his acts in the premises.
Upon the merits, we find nothing in the evidence which would justify us in disturbing the judgment appealed from. The Judge a quo appears to have made a liberal deduction upon the plaintiff’s demand, as an indemnity for the actual loss sustained by the defendant. No greater sum could have been allowed under the evidence without violating the stipulations of the contract.
The plaintiff’s counsel has asked, in his brief, for an amendment of the judgment by the rejection of the whole of the defendant’s claim, as having been forfeited in accordance with the terms of the policy, by his exaggerated and fraudulent representation of the loss sustained by him.
We cannot inquire into the merits of this branch of the case, as the plaintiff has not joined in the appeal or filed any answer praying for an amendment of the judgment.
Judgment affirmed.